DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01st, 2020 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on December 01st, 2020, has been entered. 
Upon entrance of the Amendment, claims 1, 6, 15-19, and 21 were amended. Claims 1-2, 4-19, and 21-25 are currently pending. 
Claim 6 was objected to because of informalities. Claim 6 has been amended. The objection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on December 01st, 2020, with respect to the amended features of claims 1, 6, and 15 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-2, 4-19, and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, and 15 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on December 01st, 2020. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the combination of limitations including “the first gate structure comprises entirely of electrically conductive material, … the tunnel oxide layer comprises a portion arranged horizontally beside the protecting element and further arranged to overlap vertically with the substantially flat top surface of the first gate structure”, and in combination with the rest of limitations recited in claim 1. 
Regarding to claim 6, the prior art fails to anticipate or render obvious the combination of limitations including “the first gate structure comprises a top surface and comprises entirely of electrically conductive material, … a tunnel oxide layer over the first gate structure and the protecting element, wherein the tunnel oxide layer comprises a portion arranged horizontally beside the protecting element and further arranged to overlap vertically with the substantially flat top surface of the first gate structure”, and in combination with the rest of limitations recited in claim 6.
Regarding to claim 15, the prior art fails to anticipate or render obvious the combination of limitations including “the first gate structure comprises entirely of electrically conductive material, … a tunnel oxide layer arranged over the first gate structure and the protecting element, wherein the tunnel oxide layer comprises a portion arranged horizontally beside the protecting element and further arranged to overlap vertically with the substantially flat top surface of the first gate structure”, and in combination with the rest of limitations recited in claim 15.
Claims 2, 4-5, 7-14, 16-19, and 21-25 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828